SENTENCIA
La víctima, Aurelia Fuentes, y el apelante eran casados. Se separaron. Estando separados, Aurelia acudió a las fiestas patronales de Loíza en unión de dos amigas, Enid e Isabel Navarro. Declaró una de las amigas, que llegaron al pueblo como a las siete de la tarde y alrededor de las diez de la noche se les unió un amigo de nombre Miguel Solís. Éste, como a las doce, las invitó a un kiosko. Solís ordenó cerveza para los cuatro. Al momento entró el apelante “y sin previo aviso, súbitamente, empezó a hacerle disparos a Aurelia, cayendo ésta al piso”. “[E]ntre el apelante y su víctima no medió dis-cusión ni altercado alguno habiéndose producido el hecho ins-tantáneamente y sin tiempo para nada.” E.N.P., pág. 4.
Miguel Solís declaró que conoció a las tres damas esa noche; que sentía simpatías por Enid y que las convidó a *645tomar unas cervezas; que no oyó discusión alguna previa a los hechos imputados al apelante.
El dueño del establecimiento declaró que el apelante visitó el kiosko como a las nueve de la noche y al retirarse le dijo que volvería más tarde. Declaró, además, que al llegar Solís pidió cuatro cervezas “y mientras él las despachaba, sintió un disparo y cuando se incorporó vio al apelante disparando contra Aurelia Fuentes López, quien yacía en el piso, disparando el apelante varias veces más”. E.N.P., pág. 6. El forense de-claró que cuatro de los plomos recibidos por la víctima fueron por la espalda.
El apelante declaró explicando las relaciones entre él y su esposa y la separación surgida al cabo de algún tiempo de casados. Manifestó que la noche de los hechos estaba en las fiestas patronales de Loíza y al pasar por el kiosko decidió entrar. “Que al entrar al kiosko vio a su mujer sentada con un hombre . . . quien le tenía un brazo echado por el hombro y el otro brazo al nivel del muslo, como si tuvieran las manos cogidas. Que él se percató [de] que en el negocio [había] otras personas; que se [le] nubló su entendimiento, que per-dió noción del tiempo y de sitio, sacó su revólver y disparó”.
El fiscal presentó prueba de refutación al efecto de que el apelante, en ocasión anterior, le había propinado una bofe-tada a su esposa, que éste estuvo enfermo y que su esposa (la víctima) lo cuidó; que en otra ocasión el apelante le in-forma a una prima de la víctima que le iba a cortar la cara para que los estudiantes se rieran de ella y a otra persona le manifestó que “si él sabía algo de Yeya [la víctima], la mataba”. Los testigos de refutación estaban todos emparenta-dos con la víctima.
La defensa presentó el testimonio del apelante para re-futar esta prueba.
La contención del apelante en su primer apuntamiento de que los hechos establecidos por la prueba de cargo no consti-tuyen el delito de asesinato en segundo grado y sí el de homi-*646cidio, carece de mérito. La actuación del apelante al disparar contra su esposa de súbito y sin que mediaran palabras o dis-cusión alguna no justificaba en forma alguna un veredicto de homicidio. Funda su contención de que hubo una provocación en la frágil base de que al llegar el apelante al kiosco donde se encontraban reunidos su esposa y unos amigos, encontró a ésta cogida de las manos con otro hombre, (1) Aparte de que la prueba de cargo estableció que si algún interés romántico tenía el hombre que acompañaba a las damas era hacia Enid Navarro, este hecho no constituye suficiente provocación para convertir el acto criminal del apelante, quien disparó cuatro de las balas que atravesaron el cuerpo de la víctima por la espalda, en un homicidio voluntario. Lo que se estableció claramente fue un caso de asesinato. “Asesinato es dar muerte a un ser humano con malicia premeditada”, dispone el Art. 82 del Código Penal. Y los elementos constitutivos de esa ma-licia pueden concebirse en el momento mismo del ataque que causa la muerte.
Lo expresado dispone del segundo apuntamiento.(2) Es claro que la prueba justificaba la inferencia de malicia pre-meditada. Nada en la prueba que tuvo ante sí el jurado jus-tificaba unas instrucciones sobre homicidio. Ver Art. 85 del Código Penal.
En cuatíto al tercer error —la improcedencia de admitir la prueba de refutación presentada por el Ministerio Público— basta decir que, aun si consideráramos que constituye error su admisión, el mismo no podía en forma alguna afectar el veredicto rendido, pues el propio apelante admite los hechos y sólo disputa la clasificación del delito. Siendo la prueba tan *647clara y directa, ciertamente no tuvo consecuencia alguna la admisión de la prueba de refutación.
Se confirma la sentencia apelada.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Rigau disiente en opinión separada.
(Fdo.) Ernesto L. Chiesa
—O—

Secretario


 El único testigo que declaró sobre este hecho lo fue el apelante; por otro lado el hombre que acompañaba a las damas declaró que “sentía simpatías amorosas por Enid [Navarro]”. E.N.P., pág. 5.


Dispone así el segundo apuntamiento:
“Que el Juez no estuvo justificado en impartir instrucciones sobre asesinato dado a que la prueba no justificaba la inferencia de malicia premeditada ni deliberación.”